

115 S346 ES: National Volcano Early Warning and Monitoring System Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 346IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the establishment of the National Volcano Early Warning and Monitoring System.
	
 1.Short titleThis Act may be cited as the National Volcano Early Warning and Monitoring System Act.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey.
 (2)SystemThe term System means the National Volcano Early Warning and Monitoring System established under section 3(a)(1). 3.National volcano early warning and monitoring system (a)Establishment (1)In generalThe Secretary shall establish within the United States Geological Survey a system, to be known as the National Volcano Early Warning and Monitoring System, to monitor, warn, and protect citizens of the United States from undue and avoidable harm from volcanic activity.
 (2)PurposesThe purposes of the System are— (A)to organize, modernize, standardize, and stabilize the monitoring systems of the volcano observatories in the United States, which includes the Alaska Volcano Observatory, California Volcano Observatory, Cascades Volcano Observatory, Hawaiian Volcano Observatory, and Yellowstone Volcano Observatory; and
 (B)to unify the monitoring systems of volcano observatories in the United States into a single interoperative system.
 (3)ObjectiveThe objective of the System is to monitor all the volcanoes in the United States at a level commensurate with the threat posed by the volcanoes by—
 (A)upgrading existing networks on monitored volcanoes; (B)installing new networks on unmonitored volcanoes; and
 (C)employing geodetic and other components when applicable. (b)System components (1)In generalThe System shall include—
 (A)a national volcano watch office that is operational 24 hours a day and 7 days a week; (B)a national volcano data center; and
 (C)an external grants program to support research in volcano monitoring science and technology. (2)Modernization activitiesModernization activities under the System shall include the comprehensive application of emerging technologies, including digital broadband seismometers, real-time continuous Global Positioning System receivers, satellite and airborne radar interferometry, acoustic pressure sensors, and spectrometry to measure gas emissions.
				(c)Management
				(1)Management plan
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a 5-year management plan for establishing and operating the System.
 (B)InclusionsThe management plan submitted under subparagraph (A) shall include— (i)annual cost estimates for modernization activities and operation of the System;
 (ii)annual milestones, standards, and performance goals; and (iii)recommendations for, and progress towards, establishing new, or enhancing existing, partnerships to leverage resources.
 (2)Advisory committeeThe Secretary shall establish an advisory committee to assist the Secretary in implementing the System, to be comprised of representatives of relevant agencies and members of the scientific community, to be appointed by the Secretary.
 (3)PartnershipsThe Secretary may enter into cooperative agreements with institutions of higher education and State agencies designating the institutions of higher education and State agencies as volcano observatory partners for the System.
 (4)CoordinationThe Secretary shall coordinate the activities under this Act with the heads of relevant Federal agencies, including—
 (A)the Secretary of Transportation; (B)the Administrator of the Federal Aviation Administration;
 (C)the Administrator of the National Oceanic and Atmospheric Administration; and (D)the Director of the Federal Emergency Management Administration.
 (d)Annual reportAnnually, the Secretary shall submit to Congress a report that describes the activities carried out under this Act.
			4.Funding
 (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $55,000,000 for the period of fiscal years 2019 through 2023.
 (b)Effect on other sources of Federal fundingAmounts made available under this section shall supplement, and not supplant, Federal funds made available for other United States Geological Survey hazards activities and programs.Passed the Senate May 17, 2018.Secretary